



Exhibit 10.8


BRIDGING AGREEMENT
This Bridging Agreement (the “Agreement”) is made and entered into as of the
Agreement Effective Date (as defined below) by and between Weatherford Worldwide
Holdings GmbH, a Swiss company with limited liability (“Seller”), and ADES
International Holding Ltd., a Dubai International Financial Centre entity
(“Purchaser”). Seller and Purchaser are at times hereinafter referred to
collectively as the “Parties” and, each individually, as a “Party.” Capitalized
terms used but not defined in this Agreement shall have the meanings set forth
in the Master Purchase Agreements (as defined below).
RECITALS
1.Seller has agreed to sell, and Purchaser has agreed to acquire, certain assets
of Seller relating to its oil and gas land contract drilling business in the
People’s Democratic Republic of Algeria, the State of Kuwait and the Kingdom of
Saudi Arabia (the “Business”).
2.In furtherance of the foregoing, and as an accommodation to Purchaser, Seller
and Purchaser have entered into two separate purchase and sale agreements
documenting the purchase and sale of the Business, being that certain (i) Sale
and Purchase Agreement, dated as of July 11, 2018, pertaining to the sale of the
Purchased Assets and Assumed Liabilities owned by Seller and its Affiliates in
the People’s Democratic Republic of Algeria and the State of Kuwait (as amended,
supplemented or modified from time to time, the “AK Master Purchase Agreement”);
and (ii) Sale and Purchase Agreement, dated as of July 11, 2018, pertaining to
the sale of the Purchased Assets and Assumed Liabilities owned by Seller and its
Affiliates in the Kingdom of Saudi Arabia (as amended, supplemented or modified
from time to time, the “KSA Master Purchase Agreement”, and collectively with
the AK Master Purchase Agreement, the “Master Purchase Agreements”).
3.The Parties desire to enter into this Agreement for purposes of confirming
various covenants and agreements as between each of the Master Purchase
Agreements, including with respect to the effectiveness of the Master Purchase
Agreements, the exercise of certain rights, and performance of certain
obligations under each Master Purchase Agreement.
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
agreements and covenants set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE 1
THE MASTER PURCHASE AGREEMENTS
Section 1.1     Confirmation. The Parties acknowledge and agree that the Parties
have entered into separate Master Purchase Agreements for the convenience of
Purchaser in connection with its financing activities, and hereby confirm in all
respects the terms and conditions of the Master Purchase Agreements. The Parties
further agree that the Master Purchase Agreements shall be read together as a
single agreement for purposes of the Contemplated Transactions.
Section 1.2     Agreement Effective Date. The Parties hereby agree that for
purposes of this Agreement, the “Agreement Effective Date” shall be the
“Effective Date” set forth in each Master Purchase Agreement.
Section 1.3     Closings. For the avoidance of doubt, the Parties agree that the
conditions to any Closing in Article 6 of the Master Purchase Agreements shall
be interpreted and construed on a country-by-


434461/HOUDMS

--------------------------------------------------------------------------------




country basis, and the conditions applicable to the Purchased Assets in one
country shall not apply to the Purchased Assets in another country. With respect
to the AK Master Purchase Agreement, references to the Initial Closing shall be
interpreted and construed to mean the first Closing at which the Algeria Assets,
Kuwait Assets or the Purchased Assets (as defined in the KSA Master Purchase
Agreement) has occurred.
Section 1.4     Termination; Effect of Termination. The Parties agree that
except for Purchaser’s right to partially terminate the AK Master Purchase
Agreement pursuant to Section 7.1(d), or as otherwise agreed to by the Parties
in writing, (a) if no Closing has occurred, any termination of one Master
Purchase Agreement shall be deemed an automatic termination of the other Master
Purchase Agreement prior to a Closing pursuant to Section 7.1 without any
further action by the terminating Party (b) if any Closing has occurred, any
termination of one Master Purchase Agreement shall be deemed an automatic
termination of the other Master Purchase Agreement in respect of any Closing
that has not taken place under such other Master Purchase Agreement pursuant to
Section 7.1 of such other Master Purchase Agreement without any further action
by the terminating Party; provided, however, that, in any event, neither Party
shall be entitled to terminate a Master Purchase Agreement pursuant to Section
7.1(b) thereof (and no notice of termination shall be effective) unless that
Party also terminates (and is entitled to terminate) the other Master Purchase
Agreement prior to a Closing pursuant to Section 7.1(b) of that other Master
Purchase Agreement, it being acknowledged and agreed that once any Closing has
occurred, no Party has any right to terminate either Master Purchase Agreement
pursuant to Section 7.1(b).
Section 1.5     Indemnification; Limitation of Liability. For the avoidance of
doubt, the Parties agree that the limitations set forth in Sections 8.5, 8.6,
8.7 and 11.12 of the Master Purchase Agreements shall be interpreted and
construed such that both Parties, as applicable, shall be entitled to receive
the maximum benefit thereunder (including aggregating amounts except that the
claims threshold of $50,000 referred to in Section 8.5(a) of the Master Purchase
Agreements shall not be aggregated). Solely by way of illustration, Seller will
have no indemnity obligation in respect of any individual claims arising under
Section 8.5(a) of either Master Purchase Agreement where the indemnifiable
Losses relating thereto are less than $50,000, however (i) the amount of the
Deductible under the Master Purchase Agreements would be calculated based upon
the aggregate Cash Consideration actually paid by Purchaser under the Master
Purchase Agreements; (ii) the amount of the 12% limit in Section 8.5(a) of the
Master Purchase Agreements would be calculated based on the aggregate Cash
Consideration actually paid by Purchaser under the Master Purchase Agreements
(it being acknowledged that the aggregate limit under Section 8.5(a) of both
Master Purchase Agreements taken together would be 12% of the aggregate Cash
Consideration actually paid by Purchaser under the Master Purchase Agreements);
and (iii) where the 12% limit is not applicable under Section 8.5(a) of the
Master Purchase Agreements the aggregate total amount in respect of which the
Seller (including its Affiliates) may be liable as referred to in Section 8.5(a)
of the Master Purchase Agreements would be calculated based on the aggregate
Cash Consideration actually paid by Purchaser under the Master Purchase
Agreements (it being acknowledged that the aggregate limit under Section 8.5(a)
of both Master Purchase Agreements taken together would be the aggregate Cash
Consideration actually paid by Purchaser under the Master Purchase Agreements).
Section 1.6     Seller Parent. For the avoidance of doubt, the Seller Parent
hereby acknowledges and agrees that the guarantee given by it in Section 11.17
of the Master Purchase Agreements continues and is not altered, modified or
amended by this Agreement.
Section 1.7     Transaction Document. The Parties and the Seller Parent hereby
agree that this Agreement is a Transaction Document for the purposes of each
Master Purchase Agreement.


434461/HOUDMS    2



--------------------------------------------------------------------------------








434461/HOUDMS    3



--------------------------------------------------------------------------------




ARTICLE 2
GENERAL PROVISIONS
Section 2.1     Interpretation, Conflict of Terms. It is the intention of the
Parties that this Agreement shall be consistent with the terms of the Master
Purchase Agreements, and that this Agreement, the Master Purchase Agreements and
the other Transaction Documents constitute the entire agreement between the
Parties and supersedes any prior understandings, agreements or representations
by or between the Parties, or either of them, written or oral, with respect to
the subject matter thereof. In the event of any conflict between the Master
Purchase Agreements and this Agreement, the provisions of this Agreement shall
control. The Parties agree that save as expressly set out herein nothing in this
Agreement shall be deemed to constitute an amendment or modification to the
terms of the Master Purchase Agreements, and shall not be construed in any way
to enhance, modify or decrease any of the rights or obligations of the Parties
or their respective Affiliates from those contained in the Master Purchase
Agreements.
Section 2.2     Notices. All notices and other communications under this
Agreement must be in writing and must be delivered in accordance with Section
11.1 of the Master Purchase Agreements.
Section 2.3     Amendment. This Agreement may be amended, modified or
supplemented at any time by the Parties and the Seller Parent, through an
instrument identifying itself as an amendment to this Agreement and signed by
all Parties and the Seller Parent.
Section 2.4     Waiver and Remedy. Either Party and the Seller Parent may (a)
extend the time for performance of any of the obligations or other acts of the
other Party, (b) waive any breaches or inaccuracies in the representations and
warranties of the other Party or the Seller Parent contained in this Agreement
or the Master Purchase Agreements or (c) waive compliance with any of the
covenants or conditions for the benefit of such Party or the Seller Parent,
subject to the following: (i) any such extension or waiver by a Party or the
Seller Parent will be valid only if set forth in a written document signed on
behalf of the Party against whom the extension or waiver is to be effective (or
the Seller Parent, as applicable); (ii) no extension or waiver will apply to any
time for performance, breach, or inaccuracy in any representation or warranty,
or noncompliance with or non-fulfillment of any covenant or condition, as the
case may be, other than that which is specified in the written extension or
waiver; and (iii) no failure or delay by a Party or the Seller Parent in
exercising any right or remedy under this Agreement, the Master Purchase
Agreements or any of the documents delivered pursuant to this Agreement or the
Master Purchase Agreements, and no course of dealing between the Parties or the
Seller Parent, as applicable, operates as a waiver of such right or remedy, and
no single or partial exercise of any such right or remedy precludes any other or
further exercise of such right or remedy or the exercise of any other right or
remedy. Except as provided in Section 8.6 of the Master Purchase Agreements, any
enumeration of a Party’s or the Seller Parent’s rights and remedies in this
Agreement and the Master Purchase Agreements is not intended to be exclusive,
and a Party’s or the Seller Parent’s rights and remedies are intended to be
cumulative to the extent permitted by Law and include any rights and remedies
authorized in law or in equity.
Section 2.5     Assignment, Successors and No Third Party Rights. This Agreement
binds and benefits the Parties and their respective successors and assigns.
Seller may assign its rights under this Agreement to an Affiliate. Purchaser may
not assign any rights under this Agreement, whether by operation of law or
otherwise, without the prior written consent of Seller save that, following the
applicable Closing Date (as set forth in each Master Purchase Agreement),
Purchaser may assign its rights under this Agreement with respect to the
underlying country for which a Closing has occurred as security to any Persons
providing finance to the Purchaser for such country without the prior written
consent of Seller. No Party may delegate


434461/HOUDMS    4



--------------------------------------------------------------------------------




any performance of its obligations under this Agreement. Nothing expressed or
referred to in this Agreement shall be construed to give any Person, other than
the Parties and the Seller Parent, any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement
except such rights as may inure to a successor or permitted assignee under this
Section 2.5.
Section 2.6     Severability. If any term or provision of this Agreement is held
to be void, invalid, illegal or unenforceable in any situation or jurisdiction,
the remaining provisions of this Agreement shall remain in full force and
effect, so long as the essential terms and conditions of this Agreement for each
Party remain valid, binding and enforceable.
Section 2.7     Governing Law. The internal Laws of the State of Texas (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
Laws of any other jurisdiction) govern all matters arising out of or relating to
this Agreement, the Master Purchase Agreements, and the Contemplated
Transactions, including their validity, interpretation, construction,
performance and enforcement and any disputes, claims or controversies arising
therefrom or related thereto. Notwithstanding the above, any other Transaction
Document which expressly specifies a different choice of law shall be governed
by such choice of law indicated therein.
Section 2.8     Disputes. All actions with respect to any dispute arising out
of, in connection with or in relation to this Agreement or the Contemplated
Transactions shall be governed by Section 11.11 of the Master Purchase
Agreements.
Section 2.9     Other Miscellaneous Provisions. Sections 11.8, 11.9, and 11.12
through 11.16 of the Master Purchase Agreements are incorporated herein by
reference as if set forth in full herein and shall apply to the terms and
provisions of this Agreement and the Parties and the Seller Parent mutatis
mutandis.
(Remainder of Page Intentionally Blank. Signature page follows.)


434461/HOUDMS    5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives with effect as of the Agreement Effective
Date.


WEATHERFORD WORLDWIDE HOLDINGS GMBH






By:     /s/ Joshua McMorrow                
Name:     Joshua McMorrow                
Title:     Managing Officer                




ADES INTERNATIONAL HOLDING LTD.




By:     /s/ Mohamed Farouk                
Name:     Mohamed Farouk
Title:     CEO
Solely for the purpose of providing the confirmation in Section 1.6:
WEATHERFORD INTERNATIONAL PLC






By:     /s/ Joshua McMorrow                
Name:     Joshua McMorrow                
Title:     Vice President                 








Signature page to Bridging Agreement